PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/533,591
Filing Date: 6 Jun 2017
Appellant(s): Lacki, Karol, Maciej



__________________
Dr. Joshua B. Aronson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 December 2021 and 12 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bangtsson (US 2012/0091063), Gamble (US 7,178,386), and Nakamura (US 2013/0316892) or Gagnon (US 2014/0227766).
With regard to Claim 1, Bangtsson discloses a method for determining binding capacities of a chromatography column comprising detecting a feed signal representative of the composition of feed material provided to the inlet of the column, detecting an effluent signal representative of the composition of the effluent signal of the column, and using the feed signal and the effluent signal to determine binding capacities of the column (determine saturation level) (Abstract). Bangtsson discloses a method for monitoring level of saturation of a chromatography media in a column (Abstract).
Bangtsson discloses providing an unloaded column and loading a sample into the unloaded column to form a loaded column ([0023], a sample passed through a column (i.e., unloaded column) can be added through the feed line (i.e., loaded column). 
Bangtsson discloses that assessing the state of different columns at any given moment of a process are of particular interest ([0022]). Bangtsson discloses that knowing the binding capacity of a chromatography column at a particular level of breakthrough would allow one to assess if the column can still bind solutes and how much solute still can be bound before the column reaches full saturation ([0022]). Bangtsson discloses that detectors may be used at the feed and effluent lines of a chromatography column to detect signals being representative of the composition of the sample flowing at the respective location ([0023]). Bangtsson discloses that possible 
Bangtsson discloses stopping the loading of the sample and initiating a column wash step if the level of saturation has reached a saturation point level ([0003], [0024], [0028]). Furthermore, Bangtsson discloses continuous comparison of UV signals measured before and after each of several columns for determining breakthrough ([0045]-[0048]).
However, Bangtsson is silent to measuring a first pressure at the inlet of the unloaded column and measuring a second pressure at the inlet of the loaded column.
Gamble discloses a parallel fluid processing system including multiple fluid process regions containing solid material in fluid communication with a common first fluid source may be used to conduct analyses and/or synthesis in parallel (Abstract). An application of Gamble’s processing system includes chromatography columns (C2/L1-58). 
Gamble discloses that various types of detectors may be used to detect species separated and/or products synthesized at locations within, adjacent to, or downstream from a fluid process region (C13/L43-47). Quantitative and/or qualitative detection may be used to measure various physical parameters within each fluid process region (e.g., a chromatography column) including flow, pressure, temperature, and optical properties (C13/L60-C14/L2). Physical parameter measurements may be recorded as a function of time to develop pressure profiles, flow profiles, etc.) (C14/L2-14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to measure a first pressure at the inlet of an unloaded column and 
However, modified Bangtsson is silent to comparing the first and second pressure measurements to determine the level of saturation of the chromatography media, wherein the level of saturation is continuously monitored during a chromatography process by measuring the second pressure continuously.
Nakamura discloses that polymer particles can be used at a high flow rate when used as a filler for chromatography and have a high binding capacity for target molecules (Abstract). Nakamura that pressure in a chromatography column increases as the protein binding capacity decreases ([0038], [0106], [0175]).
Alternatively, Gagnon discloses materials and method for use of constrained cohydration agents in the purification of biological materials (Abstract). Gagnon discloses that practical binding capacity of a monolithic chromatographic material is determined more by pressure than surface availability, since pressure increases linearly throughout the sample loading process ([0164]).
Therefore, both Nakamura and Gagnon indicate that pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation). Furthermore, Bangtsson discloses continuous comparison of UV signals measured before and after each of several columns for determining breakthrough ([0045]-[0048]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to compare the first and second pressure measurements to 
With regard to Claim 3, modified Bangtsson is silent to measuring a pressure from the effluent line of the unloaded column and the loaded column, respectively.
Gamble discloses that various types of detectors may be used to detect species separated and/or products synthesized at locations within, adjacent to, or downstream from a fluid process region (C13/L43-47). Quantitative and/or qualitative detection may be used to measure various physical parameters within each fluid process region (e.g., a chromatography column) including flow, pressure, temperature, and optical properties (C13/L60-C14/L2). Physical parameter measurements may be recorded as a function of time to develop pressure profiles, flow profiles, etc.) (C14/L2-14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to measure a pressure from the effluent line of the unloaded column and the loaded column, respectively, of modified Bangtsson, as taught by Gamble, in order to develop a pressure profile of a column during loading (unloaded column) and when breakthrough is achieved (loaded column).
However, modified Bangtsson is silent to generating a corrected pressure for the unloaded column and the loaded column, by adjusting the first pressure and the second pressure with the corresponding pressure from the effluent line, wherein the comparing step compares the corrected first and second pressures.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to generate a corrected pressure for the unloaded column and the loaded column of modified Bangtsson, by adjusting the first pressure and the second pressure with the corresponding pressure from the effluent line, wherein the comparing step compares the corrected first and second pressures, as taught by Bangtsson, in order to define suitable levels for the breakthrough point and the saturation point for example.
With regard to Claim 4, Bangtsson discloses calculating a deltasignal as the difference between the feed signal and the effluent signal at two different time points during the chromatography process, and using the deltasignal to determine a saturation point of the column ([0025], [0026]). Therefore, it would be obvious to one of ordinary skill to calculate a deltapressure as the difference between the first pressure and the second pressure at two different time points of modified Bangtsson during the chromatography process, and use the deltapressure to determine a saturation point (f) of the column, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation).
With regard to Claim 5, Bangtsson discloses further comprising measuring UV signals from each chromatography column in a periodic counter current (PCC) system and using these UV signals to continuously determine the level of saturation of the 
With regard to Claims 6 and 7, Bangtsson discloses wherein the detectors are of the same type ([0023]). Therefore, modified Bangtsson discloses wherein the first and second pressure are measured using a detector of the same type (Claim 6), wherein the first and second pressure are measured using a pressure sensor (Claim 7).
With regard to Claim 16, Bangtsson discloses a method for determining binding capacities of a chromatography column comprising detecting a feed signal representative of the composition of feed material provided to the inlet of the column, detecting an effluent signal representative of the composition of the effluent signal of the column, and using the feed signal and the effluent signal to determine binding capacities of the column (determining a saturation level of the at least one chromatography column) (Abstract). Bangtsson discloses a method for monitoring level of saturation of a chromatography media in a column (Abstract).
Bangtsson discloses (i) providing the at least one chromatography column in an unloaded state and (ii) loading a sample in the at least one unloaded column to produce 
Bangtsson discloses that assessing the state of different columns at any given moment of a process are of particular interest ([0022]). Bangtsson discloses that knowing the binding capacity of a chromatography column at a particular level of breakthrough would allow one to assess if the column can still bind solutes and how much solute still can be bound before the column reaches full saturation ([0022]). Bangtsson discloses that detectors may be used at the feed and effluent lines of a chromatography column to detect signals being representative of the composition of the sample flowing at the respective location ([0023]). Bangtsson discloses that possible detectors may be UV, pH, conductivity, light scattering, fluorescence, IR, or visible light ([0023]). 
Bangtsson discloses stopping the loading of the sample and initiating a column wash step if the level of saturation has reached a saturation point level ([0003], [0024], [0028]). Furthermore, Bangtsson discloses continuous comparison of UV signals measured before and after each of several columns for determining breakthrough ([0045]-[0048]).
However, Bangtsson is silent to measuring a first pressure at the inlet of the at least one unloaded chromatography column and measuring a second pressure at the inlet from the at least one loaded chromatography column.
Gamble discloses a parallel fluid processing system including multiple fluid process regions containing solid material in fluid communication with a common first fluid source may be used to conduct analyses and/or synthesis in parallel (Abstract). An 
Gamble discloses that various types of detectors may be used to detect species separated and/or products synthesized at locations within, adjacent to, or downstream from a fluid process region (C13/L43-47). Quantitative and/or qualitative detection may be used to measure various physical parameters within each fluid process region (e.g., a chromatography column) including flow, pressure, temperature, and optical properties (C13/L60-C14/L2). Physical parameter measurements may be recorded as a function of time to develop pressure profiles, flow profiles, etc.) (C14/L2-14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to measure a first pressure at the inlet of the at least one unloaded chromatography column and measure a second pressure at the inlet from the at least one loaded chromatography column., as taught by Gamble, in order to develop a pressure profile of a column before and during sample loading.
However, modified Bangtsson is silent to comparing the first and second pressure measurements to determine the level of saturation of the chromatography media, wherein the level of saturation is continuously monitored during a chromatography process by measuring the second pressure continuously.
Nakamura discloses that polymer particles can be used at a high flow rate when used as a filler for chromatography and have a high binding capacity for target molecules (Abstract). Nakamura that pressure in a chromatography column increases as the protein binding capacity decreases ([0038], [0106], [0175]).

Therefore, both Nakamura and Gagnon indicate that pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation). Furthermore, Bangtsson discloses continuous comparison of UV signals measured before and after each of several columns for determining breakthrough ([0045]-[0048]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to compare the first and second pressure measurements to determine the level of saturation of the chromatography media, wherein the level of saturation is continuously monitored during a chromatography process by measuring the second pressure continuously, as taught by Bangtsson and Nakamura or Gagnon, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation) as the sample is loaded on the column.
With regard to Claim 17, Bangtsson discloses characterized by controlling, in real time, the start and stop of the loading steps according to the determined saturation level ([0011], [0013], [0033]).
With regard to Claim 18, Bangtsson discloses a method for controlling a periodic counter current chromatography system comprising at least two columns, comprising the steps of detecting a feed signal representative of the composition of a feed material 
Therefore, it would be obvious to one of ordinary skill in the art for modified Bangtsson of Claim 6 to comprise the steps of measuring a first pressure representative of the unloaded column from each column in the system, measuring a second pressure representative of the loaded column from each column in the system, determining the saturation level of each chromatography column according to claim 6, and determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, modifying a flow rate of (i) a buffer pump or (ii) the feed to and between columns in dependence on the determined saturation level, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation).
Furthermore, modified Bangtsson of Claim 1, upon which Claim 6 and Claim 18 are dependent, comprises wherein the level of saturation is continuously monitored during a chromatography process by measuring the second pressure continuously.
With regard to Claim 19, Bangtsson discloses the method characterized by controlling, in real time, the flow rate of the feed to and between the columns in dependence of the determined saturation level ([0022], Claims 23 and 24).






















With regard to Claim 21, Bangtsson discloses comprising compensating for any differences in the columns and/or flow rates by adjusting for how long, and in which position, different columns should be in a loading zone according to the determined saturation level ([0022], Claim 25).
(2) Response to Argument
Appellant argues on Pages 4-5 of the Appeal Brief that there would have been no reason or motivation to establish a pressure profile in view of the teachings of Bangtsson and Gamble. Appellant argues that Bangtsson is directed to a method for determining binding capacities of a chromatography column (Abstract) and discloses that a saturation point can be determined by measuring a variable that analyzes the composition of a sample, and such variables do not include pressure. Appellant argues that Gamble discloses that pressure can be used to “infer flow”, which does not suggest that pressure can or should be used to measure a binding capacity or saturation point. Appellant argues that pressure measurements, according to both Bangtsson and Gamble, are not used for determining binding capacities or saturation point, which is the entire purpose of Bangtsson.
In response, as noted in the Final Office Action dated 14 June 2021, Pages 4-5, Gamble is used to teach that pressure may be measured at the inlet of the column during sample loading in order to develop a pressure profile of the column before and during sample loading. However, the rejection is based not only on Bangtsson and Gamble, but also on Nakamura or Gagnon. It is Nakamura or Gagnon that teach that pressure in a chromatography column increases as the protein binding capacity 
Appellant argues on Pages 5-7 of the Appeal Brief that Bangtsson specifically discloses that the binding capacities of a chromatography column can be determined with “a first detector” and “a second detector” that are configured to “detect a feed signal [or effluent signal, respectively] being representative of the composition of the feed material (sample) passing the feed line [or effluent] (Bangtsson [0023]). Appellant argues that the feed line hosts a passing sample and the composition of the sample is analyzed by the first and second detectors, all of which are analytical techniques that are directed to analyzing the compositions of the samples, and, as a result, these analytical techniques do not include measurements of variables that are not “representative of the composition”, such as pressure. Appellant reiterates that neither Bangtsson nor Gamble teach or suggest that pressure can be used to determine the binding capacity or saturation points of a column, which, again, is the point of Bangtsson.
In response, the Examiner agrees with Appellant that Bangtsson is directed to determining the binding capacity or saturation point of a column (Bangtsson, Abstract). However, the combination of Bangtsson with Gamble and Nakamura or Gagnon comprises making measurements of pressure at the inlet during a sample loading process since pressure is an indicator of protein binding capacity of a column, as provided by Nakamura or Gagnon. 
Appellant argues on Pages 7-9 of the Remarks that the principle of operation of Bangtsson is to determine binding capacities of a chromatography column by (i) 
In response, the Examiner respectfully disagrees. Bangtsson is measuring the change in feed composition at the effluent, as compared to the influent, as the target compounds are adsorbed onto the column and the column sites are filled with target compounds (i.e., the column binding capacity) (Bangtsson, Abstract). Similarly, Nakamura or Gagnon suggest to one of ordinary skill in the art that pressure in a chromatography column increases as the protein binding capacity decreases (Nakamura) or that pressure increases linearly through a sample loading process (Gagnon). Therefore, Nakamura or Gagnon establish that pressure is an indicator of protein binding capacity, which itself is an indicator of how much target solute is being adsorbed on the column. Therefore, the Examiner asserts that, according to Nakamura or Gagnon, the pressure rising in the column indicates that the amount of target solute from the feed adsorbed to the column is decreasing, such that the composition of the feed is changing. The Examiner respectfully disagrees that the principle of operation of Bangtsson is changed because of the modifications.
In addition, the Examiner is not suggesting that monitoring pressure to indicate protein binding capacity of a column should replace the method of Bangtsson of monitoring compositions of the samples to indicate protein binding capacity. Rather, the 
Appellant argues on Pages 9-11 of the Appeal Brief that a person of ordinary skill in the art would not have any reason or motivation to use the pressure monitoring technique of Gagnon in addition to the composition monitoring technique disclosed by Bangtsson, because Bangtsson discloses a method that eliminates the need to measure (or “infer) a flow rate.
Appellant argues that Gamble discloses that the detection of physical parameters may be performed inferentially (e.g., pressure differential may be used to infer flow etc. On the contrary, Appellant argues, Bangtsson teaches methods in which a flow rate is controlled, not measured.
Appellant argues that developing a pressure profile to infer flow would not have been needed because Bangtsson teaches a method that eliminates the need to measure or infer flow in order to ensure that (i) the flow rate is constant or (ii) determine its rate of change.
In response, Gamble’s cited passage in C14/L15-17 states that “detection of physical parameters may be performed inferentially (e.g., pressure differential may be used to infer flow, etc.)”. However, Appellant’s argument does not mean that one of ordinary skill would need to infer flow from the pressure profile. Rather, in the examiner’s opinion, the cited passage of Gamble further supports Examiner’s argument and the teachings of Nakamura or Gagnon that pressure may be used to infer other parameters. In the instant case, pressure may be used to indicate the level of binding capacity remaining in a chromatography media.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.